DETAILED ACTION
This office action is in response to communication filed on November 20, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The status of claims, based on applicant’s response on 02/27/2020, is as follows:
Claims 1-20 are pending in the application.
Claims 1-20 have been examined.

Response to Arguments
Applicant’s arguments, see Appeal Brief (p. 10-11), filed on 11/20/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Essentially, the applicant indicates that “a specially configured computer” corresponds to a computer programmed with corresponding code to perform the equations and methodologies described in the specification.

Applicant’s arguments, see Appeal Brief (p. 11-13), filed on 11/20/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 


Applicant’s arguments, see Appeal Brief (p. 13-16), filed on 11/20/2020, with respect to the rejections of claims 1-20 under 35 U.S.C. 101 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. 
Essentially, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 1 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining an estimate of an overall bedload transport rate), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).
Similarly, the examiner submits that under step 2A of the Subject Matter Eligibility Test, claim 10 is not directed to a judicial exception because the claim integrates the recited judicial exception into a practical application by reciting an additional element (or combination of additional elements) that reflects an improvement to other technology or technical field (e.g., determining an estimate of an overall bedload transport rate), therefore the claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brian Jones (Reg. No. 37857), attorney for the applicants, on 03/05/2021.

The application has been amended as follows: 
Regarding claim 1
Claim language is replaced by:
“A method for determining an estimate of an overall bedload transport rate by using bedload transport rates for a plurality of subswaths and using a non-transitory computer readable storage media for use with a specially configured computer to operate survey equipment; the method comprising the steps of: 
(a) operating the survey equipment to perform [[a]] bathymetry surveys in a surveyed area and obtain a resolution of nodal spacing of n, Yn and Zn@T1 at time 1, and subsequently obtaining a second plurality of survey data values for n, Yn and Zn@T2 at time T2, said time T1 and said time T2 establishing a first time interval, 
(b) combining said plurality of survey data values at time T1 and said second plurality of survey data values at time T2 to obtain a set of Xn, Yn, Zn@T1 and Zn@T2 values, 
(c) calculating an amount of erosion and an amount of deposition occurring in said first time interval, and calculating an erosion to deposition ratio by computing a volume under each erosion or deposition computational cell[[,]] as established by the set of Xn, Yn, Zn@T1 and Zn@T2 values, and summing corresponding volumes, 
(d) separating a swath into [[a]] the plurality of subswaths[[,]] based upon a distance between Xn and Yn corresponding to the resolution of the nodal spacing of the bathymetry survey data values,
(e) determining, for each of said plurality of subswaths, an erosion volume E, a deposition volume D and a number of waves NW determined by counting a number of times a Δz value of the bathymetry survey data values crosses a 0.0 y-value and dividing by two, and 
(f) calculating for each of said plurality of subswaths, an erosion Te and a deposition Td transport rate using 
            
                
                    
                        T
                    
                    
                        e
                    
                
                =
                
                    
                        -
                        96
                         
                        ×
                        E
                    
                    
                        2
                         
                        Δ
                        t
                        
                            
                                S
                                W
                            
                        
                        
                            
                                N
                                W
                            
                        
                    
                
                 
                
                    
                        e
                        r
                        o
                        s
                        i
                        o
                        n
                    
                
                
                    
                        9
                    
                
            
        
            
                
                    
                        T
                    
                    
                        d
                    
                
                =
                
                    
                        -
                        96
                         
                        ×
                        D
                    
                    
                        2
                         
                        Δ
                        t
                        
                            
                                S
                                W
                            
                        
                        
                            
                                N
                                W
                            
                        
                    
                
                 
                
                    
                        d
                        e
                        p
                        o
                        s
                        i
                        t
                        i
                        o
                        n
                    
                
                
                    
                        10
                    
                
            
        

Te = Bedload Transport Rate (erosion 
Td = Bedload Transport Rate (deposition 
E = Total Erosion - determined using the surveyed area and a difference in the bathymetry survey data values 
Δt = Time Difference between the bathymetry surveys, T1 – T2
SW = Swath Width 
NW = Number of Waves
D = Deposition - determined using the surveyed area and the difference in the bathymetry survey data values”.

Regarding claim 3
Claim language is replaced by:
“The method of claim 1 further comprising a step of summing the transport rate for said plurality of subswaths to obtain a total transport rate for the swath”.

Regarding claims 4, 6-8, 12, 14-16 and 18-19
Claim language “The method of Claim …” is replaced by “The method of claim …”

Regarding claim 5
Claim language is replaced by:
claim 1 wherein said bedload transport rate for erosion is Te and said bedload transport rate for deposition is Td, and a bedload transfer rate ratio Te /Td is from 

Regarding claim 9
Claim language is replaced by:
“The method of claim 1 wherein Δt is from 

Regarding claim 10
Claim language is replaced by:
“A method for determining an estimate of bedload transport in near real time comprising operating survey equipment to collect bathymetry survey data values including a resolution of nodal spacing, and using a non-transitory computer readable storage media for use with a specially configured computer to apply the 
            
                
                    
                        T
                    
                    
                        e
                    
                
                =
                
                    
                        -
                        96
                         
                        ×
                        E
                    
                    
                        2
                         
                        Δ
                        t
                        
                            
                                S
                                W
                            
                        
                        
                            
                                N
                                W
                            
                        
                    
                
                 
                
                    
                        e
                        r
                        o
                        s
                        i
                        o
                        n
                    
                
                
                    
                        9
                    
                
            
        
            
                
                    
                        T
                    
                    
                        d
                    
                
                =
                
                    
                        -
                        96
                         
                        ×
                        D
                    
                    
                        2
                         
                        Δ
                        t
                        
                            
                                S
                                W
                            
                        
                        
                            
                                N
                                W
                            
                        
                    
                
                 
                
                    
                        d
                        e
                        p
                        o
                        s
                        i
                        t
                        i
                        o
                        n
                    
                
                
                    
                        10
                    
                
            
        
Wherein: 
Te = Bedload Transport Rate (erosion 
Td = Bedload Transport Rate (deposition 
 bathymetry survey data values 
Δt = Time Difference between bathymetry surveys 
SW = Swath Width 
NW = Number of Waves
D = Deposition - determined using [[a]] the surveyed area and [[a]] the difference in the bathymetry survey data values”.

Regarding claim 13
Claim language is replaced by:
“The method of claim 10 wherein said bedload transport rate for erosion is Te and said bedload transport rate for deposition is Td, and a bedload transfer rate ratio Te /Td is from 

Regarding claim 17
Claim language is replaced by:
“The method of claim 10 wherein Δt is from 

Regarding claim 20
Claim language is replaced by:
“The method according to claim 1 further comprising a step of improving an accuracy of the calculations of the bedload transport rate as a value of Δt increases by calculating values for the bedload transport rate for multiple time intervals values for the transport rate  for the multiple time intervals”.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1
Ramooz et al., (Rauf Ramooz and Colin D. Rennie, Laboratory Measurement of Bedload with an ADCP, Published online in 2010 as part of U.S. Geological Survey Scientific Investigations Report 2010-5091) teaches:
A method for determining an estimate of an overall bedload transport rate using at least the following relationships incorporated on non-transitory computer readable storage media for use with a specially configured computer to operate survey equipment (Abstract: bedload transport experiments were carried using acoustic Doppler current profiler to test flow rates for each sediment (see also Introduction regarding use of erosion and deposition to understand bed material transport); examiner interprets experiments to be performed using computers programmed with MATLAB code (see p. 375, section “Analytical Methods”)).

DiCecco (US 8605549 B1) teaches:
(a) operating survey equipment to perform a bathymetry survey in a surveyed area and obtain a resolution of nodal spacing of the bathymetry survey data values by collecting a plurality of survey data values for points Xn, Yn and Zn@T1 at time T1, and n, Yn and Zn@T2 at time T2, said T1 and said T2 establishing a first time interval (Fig. 1, items 110-120, col. 5, lines 12-13, 51-67; col. 4, lines 1-15: at least one bathymetric data set is received by performing a survey with an underwater vehicle, the data being processed into a three dimensional grid); and
(b) combining said T1 data values and said T2 data values to obtain a set of Xn, Yn, Zn@T1 and Zn@T2 values (col. 2, lines 29-31: bathymetric software can integrate data from different datasets).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for determining an estimate of an overall bedload transport rate by using bedload transport rates for a plurality of subswaths; comprising the steps of: 
(c) calculating an amount of erosion and an amount of deposition occurring in said first time interval and calculating an erosion to deposition ratio by computing a volume under each erosional or deposition computational cell, as established by the Xn, Yn, Zn@T1 and Zn@T2 values, and summing the volumes, 
(d) separating a swath into a plurality of subswaths, based upon a distance between Xn and Yn corresponding to the resolution of the nodal spacing of the bathymetry survey data values,
(e) determining, for each of said plurality of subswaths, an erosion volume E, a deposition volume and a number of waves determined by counting the number of times a Δz value of the survey data crosses a 0.0 y-value and dividing by two, and 
e and a deposition Td transport rate using equation 9 and equation 10, 
                
                    
                        
                            T
                        
                        
                            e
                        
                    
                    =
                    
                        
                            -
                            96
                             
                            ×
                            E
                        
                        
                            2
                             
                            Δ
                            t
                            
                                
                                    S
                                    W
                                
                            
                            
                                
                                    N
                                    W
                                
                            
                        
                    
                     
                    
                        
                            e
                            r
                            o
                            s
                            i
                            o
                            n
                        
                    
                    
                        
                            9
                        
                    
                
            
                
                    
                        
                            T
                        
                        
                            d
                        
                    
                    =
                    
                        
                            -
                            96
                             
                            ×
                            D
                        
                        
                            2
                             
                            Δ
                            t
                            
                                
                                    S
                                    W
                                
                            
                            
                                
                                    N
                                    W
                                
                            
                        
                    
                     
                    
                        
                            d
                            e
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            10
                        
                    
                
            
Wherein: 
Te = Bedload Transport Rate (erosion (9))
Td = Bedload Transport Rate (deposition (10)) 
E = Total Erosion - determined using the surveyed area and the difference in bathymetry survey values 
Δt = Time Difference between bathymetry surveys, T1 – T2
SW = Swath Width 
NW = Number of Waves
D = Deposition - determined using the surveyed area and the difference in bathymetry survey values,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 10
Ramooz et al., (Rauf Ramooz and Colin D. Rennie, Laboratory Measurement of Bedload with an ADCP, Published online in 2010 as part of U.S. Geological Survey Scientific Investigations Report 2010-5091) teaches:
bedload transport experiments were carried using acoustic Doppler current profiler to test flow rates for each sediment (see also Introduction regarding use of erosion and deposition to understand bed material transport); examiner interprets experiments to be performed using computers programmed with MATLAB code (see p. 375, section “Analytical Methods”)).

DiCecco (US 8605549 B1) teaches:
operating survey equipment to collect bathymetry survey data values including a resolution of nodal spacing (Fig. 1, items 110-120, col. 5, lines 12-13, 51-67; col. 4, lines 1-15: at least one bathymetric data set is received by performing a survey with an underwater vehicle, the data being processed into a three dimensional grid).

The closest prior art of record, taken individually or in combination, fail to teach or suggest:
“A method for determining an estimate of bedload transport in near real time comprising operating survey equipment to collect bathymetry survey data values including a resolution of nodal spacing and using at least the following relationships incorporated on non-transitory computer readable storage media for use with a specially configured computer to apply the collected bathymetry survey data values using the relationships:
                
                    
                        
                            T
                        
                        
                            e
                        
                    
                    =
                    
                        
                            -
                            96
                             
                            ×
                            E
                        
                        
                            2
                             
                            Δ
                            t
                            
                                
                                    S
                                    W
                                
                            
                            
                                
                                    N
                                    W
                                
                            
                        
                    
                     
                    
                        
                            e
                            r
                            o
                            s
                            i
                            o
                            n
                        
                    
                    
                        
                            9
                        
                    
                
            
                
                    
                        
                            T
                        
                        
                            d
                        
                    
                    =
                    
                        
                            -
                            96
                             
                            ×
                            D
                        
                        
                            2
                             
                            Δ
                            t
                            
                                
                                    S
                                    W
                                
                            
                            
                                
                                    N
                                    W
                                
                            
                        
                    
                     
                    
                        
                            d
                            e
                            p
                            o
                            s
                            i
                            t
                            i
                            o
                            n
                        
                    
                    
                        
                            10
                        
                    
                
            
Wherein: 
Te = Bedload Transport Rate (erosion (9))
Td = Bedload Transport Rate (deposition (10)) 
E = Total Erosion - determined using a surveyed area and a difference in the bathymetry survey values 
Δt = Time Difference between bathymetry surveys 
SW = Swath Width 
NW = Number of Waves
D = Deposition - determined using a surveyed area and a difference in the bathymetry survey values”.

Regarding claims 2-9 and 11-20
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Masson; Roland et al., US 7337069 B2, Method of simulating the sedimentary deposition in a basin respecting the thicknesses of the sedimentary sequences
Reference discloses a method for predicting the spatial distribution of sediments deposited in a basin.
Masson; Roland et al., US 7117091 B2, Method for simulating the deposition of a sedimentary sequence in a basin
Reference discloses a method for predicting the spatial distribution of sediments deposited in a basin.
Cross, Timothy A. et al., US 20020099504 A1, Method of predicting three-dimensional stratigraphy using inverse optimization techniques
Reference discloses a method for predicting sedimentologic and stratigraphic attributes of locations using inverse optimization.
Joseph; Philippe et al., US 5844799 A, Method for simulating the filling of a sedimentary basin
Reference discloses generating a model for 3D simulation of filling of sedimentary basins.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969.  The examiner can normally be reached on 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LINA M CORDERO/Primary Examiner, Art Unit 2857